DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 15, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Patent Application Publication No. 2015/0311934 A1) (hereinafter Jang) in view of Kruis et al. (U.S. Patent Application Publication No. 2004/0242209 A1) (hereinafter Kruis).

Regarding claim 12, Jang discloses a method of a wearable device including a first Subscriber Identification Module (SIM) (Figure 4 and paragraph 0092 disclose a flowchart illustrating a communication method for a first electronic device 401.  Figure 3 illustrates electronic device #1 including a memory 320 with a SIM 2 (Virtual) 360.  Paragraphs 0082 and 0105 disclose the first communication control module 310 stores the second subscriber information received from the second electronic device 305 in the memory 320 of the first electronic device 300, thus generating a virtual second SIM 336.  The first electronic device 401 stores the second subscriber information received from the second electronic device 402 in the memory of the first electronic device 401 to generate a virtual second SIM.  Paragraph 0032 discloses the electronic device may include at least one of a wearable device (for example, a Head-Mounted Device (HMD) such as electronic glasses), an electronic cloth, an electronic bracelet, an electronic necklace, an electronic appcessory, an electronic tattoo, and a smart watch), the method comprising:
establishing short range wireless communication with a mobile device including a second SIM, the second SIM storing second SIM information associated with a phone number (Figure 4 and paragraphs 0092 and 0093 disclose a second electronic device 402 includes a second SIM.  In step 410, the first electronic device 401 and the second electronic device 402 establish a short-range one-to-one 
receiving, from the mobile device via the established short range wireless communication, copied first SIM information corresponding to the second SIM information associated with the phone number, wherein the copied first SIM information is copied from first SIM information by the mobile device (Figure 4 and paragraph 0105 disclose in step 425, the second electronic device 402 transmits the second subscriber information to the first electronic device 401.  For example, the second electronic device 402 sends a second message including the second subscriber information to the first electronic device 401 through the BT connection);
storing the received copied first SIM information in the first SIM included in the wearable device such that the same phone number is associated with the copied first SIM information stored in the first SIM and the second SIM information stored in the second SIM (Paragraph 0105 discloses the first electronic device 401 stores the second subscriber information received from the second electronic device 402 in the memory of the first electronic device 401 to generate a virtual second SIM);
establishing a mobile communication with the mobile carrier based on the copied first SIM information stored in the first SIM (Figure 4 and paragraph 0115 disclose in step 465, the first electronic device 401 communicates with the communication network 403 (or the third electronic device through the communication network 403) by using the phone number, the subscriber identification number, or the 
receiving, via the mobile communication, a phone call request for the phone number based on the copied first SIM information associated with the phone number (Figure 4 and paragraph 0115 disclose in step 465, the first electronic device 401 communicates with the communication network 403 (or the third electronic device through the communication network 403) by using the phone number, the subscriber identification number, or the IMSI of the second subscriber in response to a communication request using the virtual second SIM.  Figure 8A and paragraph 0121 disclose a call log screen 810 of a phone application is displayed on a display 805 of a first electronic device 800, and the call log screen 810 includes a plurality of items that may include at least one incoming/outgoing call log item 821 with respect to the virtual second SIM).
Jang does not explicitly disclose the first SIM information is downloaded from a mobile carrier to the mobile device, and a request to use the copied first SIM information is transmitted from the mobile device to the mobile carrier.
In analogous art, Kruis discloses the first SIM information is downloaded from a mobile carrier to the mobile device, and a request to use the copied first SIM information is transmitted from the mobile device to the mobile carrier (Paragraph 0162 discloses if the mobile device and a second available mobile device are enabled for short-range communications as described above, then “proxy” type provisioning may be possible.  Any information required for the intended provisioning operation is transferred from the first mobile device to the second mobile device via the short-range link, and the provisioning application on the second mobile device prepares and submits the provisioning request and receives the provisioning response on behalf of the user of the first mobile device.  If the provisioning application is resident on the first mobile device, then the provisioning application may be transferred to the second mobile device from the first device via the short-range communications link if necessary, or the provisioning request could be prepared on the first mobile device and submitted to the provisioning authority via the second mobile device.  The provisioning response may then be received by the second mobile device and similarly transferred to the first mobile device via the short-range link.  Paragraph 0070 discloses the information required by the SIM card is then preferably provided in the provisioning response).
It would have been obvious before the effective filing date of the claimed invention to a person 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Jang and Kruis to obtain the invention as specified in claim 12.

Regarding claim 15, as applied to claim 12 above, Jang, as modified by Kruis, further discloses wherein the short range wireless communication method comprises Bluetooth communication (Paragraph 0051 discloses Bluetooth (BT).  Figure 4 and paragraph 0093 disclose in step 410, the first electronic device 401 and the second electronic device 402 establish a short-range one-to-one communication connection.  The short-range one-to-one communication connection is a connection capable of directly transmitting data or a signal between the first electronic device 401 and the second electronic device 402 without an intermediate device that relays the data or the signal.  The short-range one-to-one communication connection may be a BT connection).

Regarding claim 27, Jang discloses a method of a wearable device including a subscriber identification module (SIM) (Figure 4 and paragraph 0092 disclose a flowchart illustrating a communication method for a first electronic device 401.  Figure 3 illustrates electronic device #1 including a memory 320 with a SIM 2 (Virtual) 360.  Paragraphs 0082 and 0105 disclose the first communication control module 310 stores the second subscriber information received from the second electronic device 
establishing short range wireless communication with a mobile device, the mobile device storing SIM information associated with a phone number of the mobile device (Figure 4 and paragraphs 0092 and 0093 disclose a second electronic device 402 includes a second SIM.  In step 410, the first electronic device 401 and the second electronic device 402 establish a short-range one-to-one communication connection.  The short-range one-to-one communication connection is a connection capable of directly transmitting data or a signal between the first electronic device 401 and the second electronic device 402 without an intermediate device that relays the data or the signal.  The short-range one-to-one communication connection may be a BT connection, a WiFi connection, a NFC connection, and/or the like.  Paragraph 0094 discloses second subscriber information stored in the second SIM of the second electronic device 402.  Paragraph 0057 discloses the at least a part of the second subscriber information includes at least one of a phone number of the second subscriber, a subscriber identification number, and an International Mobile Station Identity (IMSI).  Paragraph 0032 discloses the electronic device may include at least one of a smart phone, a tablet Personal Computer (PC), a mobile phone, an electronic (e-)book reader, a laptop PC, a netbook computer, a Personal Digital Assistant (PDA), a Portable Multimedia Player (PMP), a Moving Picture Experts Group Audio Layer 3 (MP3) player, mobile medical equipment, and a camera);
receiving, from the mobile device via the established short range wireless communication, copied SIM information, wherein the copied SIM information is copied from the SIM information by the mobile device (Figure 4 and paragraph 0105 disclose in step 425, the second electronic device 402 transmits the second subscriber information to the first electronic device 401.  For example, the second electronic device 402 sends a second message including the second subscriber information to the first electronic 
storing, by the wearable device, the received copied SIM information in the SIM included in the wearable device (Paragraph 0105 discloses the first electronic device 401 stores the second subscriber information received from the second electronic device 402 in the memory of the first electronic device 401 to generate a virtual second SIM);
establishing a mobile communication with the mobile carrier based at least in part on the copied SIM information stored in the SIM (Figure 4 and paragraph 0115 disclose in step 465, the first electronic device 401 communicates with the communication network 403 (or the third electronic device through the communication network 403) by using the phone number, the subscriber identification number, or the IMSI of the second subscriber in response to a communication request using the virtual second SIM); and
receiving, via the mobile communication, a phone call request based at least in part on the copied SIM information associated with the phone number of the mobile device (Figure 4 and paragraph 0115 disclose in step 465, the first electronic device 401 communicates with the communication network 403 (or the third electronic device through the communication network 403) by using the phone number, the subscriber identification number, or the IMSI of the second subscriber in response to a communication request using the virtual second SIM.  Figure 8A and paragraph 0121 disclose a call log screen 810 of a phone application is displayed on a display 805 of a first electronic device 800, and the call log screen 810 includes a plurality of items that may include at least one incoming/outgoing call log item 821 with respect to the virtual second SIM).
Jang does not explicitly disclose the SIM information is downloaded from a mobile carrier to the mobile device, and a request to use the copied SIM information is transmitted from the mobile device to the mobile carrier.
In analogous art, Kruis discloses the SIM information is downloaded from a mobile carrier to the mobile device, and a request to use the copied SIM information is transmitted from the mobile device to the mobile carrier  (Paragraph 0162 discloses if the mobile device and a second available mobile device are enabled for short-range communications as described above, then “proxy” type provisioning may be possible.  Any information required for the intended provisioning operation is transferred from the first mobile device to the second mobile device via the short-range link, and the provisioning application on 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a mobile device sending a provisioning request and receiving a provisioning response on behalf of another mobile device and transferring the provisioning response to the other mobile device, as described in Kruis, with copying information from a SIM on one device to a virtual SIM on another device and receiving a phone call at the other device as described in Jang, because doing so is using a known technique to improve a similar method in the same way.  Combining a mobile device sending a provisioning request and receiving a provisioning response on behalf of another mobile device and transferring the provisioning response to the other mobile dev of Kruis with copying information from a SIM on one device to a virtual SIM on another device and receiving a phone call at the other device of Jang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kruis.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Jang and Kruis to obtain the invention as specified in claim 27.

Regarding claim 29, as applied to claim 27 above, Jang, as modified by Kruis, further discloses wherein the short range wireless communication method comprises Bluetooth communication (Paragraph 0051 discloses Bluetooth (BT).  Figure 4 and paragraph 0093 disclose in step 410, the first electronic device 401 and the second electronic device 402 establish a short-range one-to-one communication connection.  The short-range one-to-one communication connection is a connection capable of directly 

Regarding claim 30, Jang discloses a wearable device (Figure 3 and paragraph 0067 disclose a first electronic device, called electronic device #1 in the Figure 3.  Paragraph 0032 discloses the electronic device may include at least one of a wearable device (for example, a Head-Mounted Device (HMD) such as electronic glasses), an electronic cloth, an electronic bracelet, an electronic necklace, an electronic appcessory, an electronic tattoo, and a smart watch) comprising:
a transceiver (Figure 3 and paragraph 0067 disclose the first electronic device 300 includes a first cellular module 340.  The first electronic device 300 may further include a third cellular module 342);
a first subscriber identification module (SIM) (Figure 3 illustrates electronic device #1 including a memory 320 with a SIM 2 (Virtual) 360.  Paragraphs 0082 and 0105 disclose the first communication control module 310 stores the second subscriber information received from the second electronic device 305 in the memory 320 of the first electronic device 300, thus generating a virtual second SIM 336.  The first electronic device 401 stores the second subscriber information received from the second electronic device 402 in the memory of the first electronic device 401 to generate a virtual second SIM);
a short range wireless communication module (Figure 3 and paragraph 0067 the first electronic device 300 includes a first Bluetooth (BT) module 350); and
at least one processor (Figure 3 and paragraph 0067 disclose the first electronic device 300 includes a first communication control module 310) configured to:
establish short range wireless communication with a mobile device including a second SIM, the second SIM storing second SIM information associated with a phone number (Figure 4 and paragraphs 0092 and 0093 disclose a second electronic device 402 includes a second SIM.  In step 410, the first electronic device 401 and the second electronic device 402 establish a short-range one-to-one communication connection.  The short-range one-to-one communication connection is a connection capable of directly transmitting data or a signal between the first electronic device 401 and the second electronic device 402 without an intermediate device that relays the data or the signal.  The short-range 
receive, from the mobile device via the established short range wireless communication, copied first SIM information corresponding to the second SIM information associated with the phone number, wherein the copied first SIM information is copied from first SIM information by the mobile device (Figure 4 and paragraph 0105 disclose in step 425, the second electronic device 402 transmits the second subscriber information to the first electronic device 401.  For example, the second electronic device 402 sends a second message including the second subscriber information to the first electronic device 401 through the BT connection);
store the received copied first SIM information in the first SIM included in the wearable device such that the same phone number is associated with the copied first SIM information stored in the first SIM and the second SIM information stored in the second SIM (Paragraph 0105 discloses the first electronic device 401 stores the second subscriber information received from the second electronic device 402 in the memory of the first electronic device 401 to generate a virtual second SIM);
establish mobile communication with the mobile carrier based on the copied first SIM information stored in the first SIM (Figure 4 and paragraph 0115 disclose in step 465, the first electronic device 401 communicates with the communication network 403 (or the third electronic device through the communication network 403) by using the phone number, the subscriber identification number, or the IMSI of the second subscriber in response to a communication request using the virtual second SIM); and
receive, via the mobile communication, a phone call request for the phone number based on the copied first SIM information associated with the phone number (Figure 4 and paragraph 0115 disclose in 
Jang does not explicitly disclose the first SIM information is downloaded from a mobile carrier to the mobile device, and a request to use the copied first SIM information is transmitted from the mobile device to the mobile carrier.  Jang discloses disclose establish mobile communication with the mobile carrier based on the copied first SIM information stored in the first SIM but does not explicitly disclose establish mobile communication with the mobile carrier based on the copied first SIM information stored in the first SIM without transmitting the request to use the first SIM information to the mobile carrier.
In analogous art, Kruis discloses the first SIM information is downloaded from a mobile carrier to the mobile device, and a request to use the copied first SIM information is transmitted from the mobile device to the mobile carrier (Paragraph 0162 discloses if the mobile device and a second available mobile device are enabled for short-range communications as described above, then “proxy” type provisioning may be possible.  Any information required for the intended provisioning operation is transferred from the first mobile device to the second mobile device via the short-range link, and the provisioning application on the second mobile device prepares and submits the provisioning request and receives the provisioning response on behalf of the user of the first mobile device.  If the provisioning application is resident on the first mobile device, then the provisioning application may be transferred to the second mobile device from the first device via the short-range communications link if necessary, or the provisioning request could be prepared on the first mobile device and submitted to the provisioning authority via the second mobile device.  The provisioning response may then be received by the second mobile device and similarly transferred to the first mobile device via the short-range link.  Paragraph 0070 discloses the information required by the SIM card is then preferably provided in the provisioning response).
establish mobile communication with the mobile carrier based on the copied first SIM information 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a mobile device sending a provisioning request and receiving a provisioning response on behalf of another mobile device and transferring the provisioning response to the other mobile device, as described in Kruis, with copying information from a SIM on one device to a virtual SIM on another device and receiving a phone call at the other device as described in Jang, because doing so is using a known technique to improve a similar method in the same way.  Combining a mobile device sending a provisioning request and receiving a provisioning response on behalf of another mobile device and transferring the provisioning response to the other mobile dev of Kruis with copying information from a SIM on one device to a virtual SIM on another device and receiving a phone call at the other device of Jang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kruis.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Jang and Kruis to obtain the invention as specified in claim 30.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kruis as applied to claim 12 above, and further in view of Folk et al. (U.S. Patent Application Publication No. 2015/0080001  A1) (hereinafter Folk).

Regarding claim 14, as applied to claim 12 above, Jang, as modified by Kruis, further discloses wherein the first SIM comprises a downloadable SIM (Figure 4 and paragraph 0105 disclose in step 425, the second electronic device 402 transmits the second subscriber information to the first electronic device 401.  The first electronic device 401 stores the second subscriber information received from the second electronic device 402 in the memory of the first electronic device 401 to generate a virtual second SIM).
Jang, as modified by Kruis, does not explicitly disclose wherein the first SIM has a different Integrated Circuit Card Identifier (ICCID) from the second SIM.
In analogous art, Folk discloses wherein the first SIM has a different Integrated Circuit Card Identifier (ICCID) from the second SIM (The Abstract discloses each asset has a transceiver arranged to communicate with the cellular network which includes an integrated circuit card identifier (ICCID) and an international mobile subscriber identity (IMSI).  The ICCID of each transceiver is unique, but the IMSI of multiple transceivers are identical to one another.  Paragraph 0037 discloses each transceiver includes a Subscriber Identity Module installed thereon, known as a SIM card.  The SIM card has an International Mobile Subscriber Identity, IMSI, stored thereon which defines the 10 digit phone number known as the Mobile Subscription Identification Number as part of the IMSI.  The SIM card further stores thereon a SIM serial number also referred to as an International Circuit Card Identifier, or ICCID.  Each transceiver of the system 10 is associated with a unique ICCID.  The IMSI of the transceivers however are all arranged to be identical to one another such that they have the same 10 digit phone number associated therewith).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate SIM cards having different ICCIDs and identical IMSIs, as described in Folk, with copying information from a SIM to a virtual SIM, as described in Jang, as modified by Kruis, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining SIM cards having different ICCIDs and identical IMSIs of Folk with copying information from a SIM to a virtual SIM of Jang, as modified by 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Jang, Kruis, and Folk to obtain the invention as specified in claim 14.
Response to Arguments
Applicant’s arguments with respect to claims 12, 14, 15, 27, 29, and 30 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/